DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: "Electrical systems for connecting rotary electric machines to facilitate DC power transfer between rotating machinery". Other titles which are indicative of the inventive circuit arrangement features or similar would also be appropriate.

Claim Interpretation
It is noted that claim language using established mathematical notation to define relationship between sequences/sets of elements are understood as defined in Applicant's Specification: pgs. 2-3. Applicant is generally cautioned to ensure that reference to indexes/similar still be made consistent however to avoid raising potential antecedent basis issues as discussed below.  

Claim Objections
Claims 1, 4, 7-8, 11 objected to because of the following informalities:  
Re claim 1, it is recommended the 3rd and 4th paragraphs be amended to clearly refer to the corresponding indices "n" defined in the second paragraph and avoid potential antecedent basis issues. For example, the claim may be amended to recite: "each converter circuit having a respective one of the indices 
Re claim 4, it is recommended the claim be rephrased: "further comprising a number R , wherein 1 ≤ R ≤ N/ 2, for connection with an R-channel electrical network," or other similar rephrasing, to avoid confusion which element letter corresponds to the number of dc outputs.   
Re claim 7, it is recommended the claim be amended: "The electrical system of claim 5, further comprising N switch arrays each having a respective one of the indices n, wherein for all n, the nth switch array is configured to connect the nth converter circuits in the first and second sets to the corresponding rth dc output". Correction is required to make consistent reference to the previously introduced index n as discussed similarly regarding claim 1, and also to make consistent reference to the rth dc output correspondence established in claim 5 to avoid potential antecedent basis issues.
Re claims 8 and 11, it is recommended the 5th lines be amended: "an output connected with the corresponding rth dc output" to consistently refer to the corresponding dc output previously introduced and avoid potential antecedent basis issues or confusion as to which dc output is being referred to. It is further recommended that reference to "one of the converter circuits" and "another of the converter circuits" may similarly be adjusted to refer to corresponding nth converter circuits of the first set and second set respectively.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 6, the scope of the claim is indefinite since there is insufficient basis for the element "R" which is not introduced in claim 1. It is not clear if the claim is meant to be dependent on either claim 4 or claim 5 which have introduction of the element "R", and it is recommended claim 6 be amended to depend on one of claims 4-5. For purposes of examination, claim 6 will be interpreted as dependent on claim 4 until further clarification is provided.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7, 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US2015/0123463) in view of Lyons (US5578880).
Re claim 1, Huang teaches an electrical system (see Huang: Figs. 1-2) for connecting rotary electric machines with gas turbine spools, further comprising: 
a first rotary electric machine (starter-generator <48>, see also Huang: [0016], Fig. 2 regarding both machines being combination motor-generators) mechanically coupled with a first gas turbine spool (low-pressure spool <28>) and a second rotary electric machine (starter-generator <46>) mechanically coupled with a second gas turbine spool (high-pressure spool <26>); 
a first set of bidirectional converter circuits (see Huang: [0016-0017], [0028], Fig. 2 regarding having both starter-generators <46,48> and including integrated rectifier for conversion between AC and DC voltage, with function to be driven as motor requiring corresponding reception of power and thus implying bidirectional operation; see also further teachings of Lyon below) for conversion of alternating current (ac) to and from direct current (dc); 
a second set of bidirectional converter circuits (see Huang: [0016-0017], [0028], Fig. 2 and discussion above regarding both starter-generators <46,48>) for conversion of ac to and from dc; 
wherein a dc side of the converter circuits in said first set is connected with a dc side of the converters circuit in said second set to facilitate dc power transfer between the first gas turbine spool and the second gas turbine spool (see Huang: [0023-0025], [0029-0030], Fig. 2 regarding switch-controlled interconnection allowing transfer of power between DC buses <58,60> supplied by respective rotary machines/corresponding spools). See Huang: [0016-0017], [0023-0025], [0028-0030], Figs. 1-2. 
Huang does not explicitly, discuss use of multi-phase starter-generators/rotary electric machines with N ≥ 4 phases, their physical coil arrangement, and corresponding connection with respective converter circuits, although use of multi-phase generators and corresponding converter circuits for conversion to DC are generally known to those skilled in the art (see for example Iwashima, US2014/0197681, cited below regarding similar system using 3-phase AC). Lyons, however, teaches that it is known in the art of aircraft engine with starter-generator for each said electric machine having an identical even number N ≥ 4 of phases, each phase having a respective index n = (1,...,N), and each phase comprising an identical number P 1 of coils wound in a P-plex configuration in which adjacent phases are radially separated by 2π/NP mechanical radians (see Lyons: 2:23-39, 3:61-4:6, Figs. 1a, 3 regarding benefit of providing increased number of phases for motor-generator including example of four-phase machine, and corresponding even circular spacing of corresponding duplex phase windings; i.e. 8 windings evenly spaced if implemented with 4 phases as suggested); and providing a set of N bidirectional converter circuits for conversion of alternating current (ac) to and from direct current (dc), each converter circuit having a respective index n and being connected with the P coils in the nth phase of the first rotary electric machine (see Lyons: 4:59-5:29, 5:56-63, Figs. 2-3 regarding providing corresponding bidirectional converters <60,62,64> for each of the phases of the starter-generator to allow for bidirectional power conversion to supply DC outputs and drive as motor; i.e. four converters would be provided for four phases). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Huang to incorporate the teachings of Lyon by having each starter-generator of Huang be implemented as 4-phase starter-generator with corresponding converter circuits for conversion of corresponding phase as recited for purposes of improving reliability of the system by increasing number of phases to continue to generate electric power or create torque in case one of the phases fails (see Lyons: 2:23-49, Fig. 2). The combination of Huang and Lyons would therefore suggest respective first and second sets of N bidirectional converters as applied to each of the starter-generators <46,48> of Huang, and suggest the dc sides of all N converter circuits in said first set and said second set be connected together (i.e. including corresponding nth converters in each set) eventually by the DC bus interlinks suggested by Huang (see Huang: [0023-0025], [0029-0030], Fig. 2 regarding arrangement to produce corresponding DC outputs <52,56> for each starter-generator subsequently interconnected via DC circuits). 
Re claim 2-3, Huang in view of Lyons teaches the electrical system of claim 1, in which N = 4; in which P = 2 such that the coils are wound in a duplex configuration (see Lyons: 2:23-39, 3:61-4:6, Figs. 1a, 3 and discussion of claim 1 above regarding obviousness of using 4-phase starter-generators with duplex arrangement as suggested in Fig. 3).
Re claims 4-5, Huang in view of Lyons teaches the electrical system of claim 1, further comprising a number 1 ≤ R ≤ N/ 2 of dc outputs for connection with an R-channel electrical network, wherein each dc output has respective index r = (1,... .R); in which for all r, the rth dc output is connected with the dc side of the nth converter circuits in both the first set and second set, for which n (mod R) ≡ r is satisfied (see Huang: [0022-0025], [0033-0035], Fig. 2 regarding various DC outputs including LLU input/output <68/64> and DC output connection to emergency load <88>, each such DC output being generally connected with DC outputs generated from the starter-generators <46,48> and thus their corresponding ac-dc converters; note the R-channel network structure/function is undefined and therefore each DC output may broadly be considered as connecting to its own channel; see also Lyons: 4:59-5:29, Figs. 2; note that if R=1 the claim effectively only requires all converters to be connected to a DC output, and also that generally there is little structure/circuit limitation regarding the dc outputs or R-channels recited even with higher values of R).
Re claim 6, as best understood, Huang in view of Lyons teaches the electrical system of claim [[1]] 4 (see rejection under 35 USC 112b above), in which R = 2 (see Huang: [0022-0025], [0033-0035], Fig. 2 regarding DC outputs including LLU input/output <68/64> and DC output connection to emergency load <88>).
Re claim 7, Huang in view of Lyons teaches the electrical system of claim 5, further comprising N switch arrays each having a respective index n, wherein for all n, the nth switch array is configured to connect the nth converter circuits in the first and second sets to the corresponding dc output (see Huang: [0022-0025], [0033-0035], Fig. 2 regarding two switches between LLU input/output <68/64> and DC bus <58> and two switches between DC output connection to emergency load <88> and DC bus <60>, i.e. 4 switch arrays, each switch connected between corresponding DC output and both of the DC outputs generated from the starter-generators <46,48> and thus their corresponding ac-dc converters; note structure/function of the switch arrays is not defined, and as drafted the claims under broadest reasonable interpretation do not require that the switch arrays be isolated from other converter circuits aside from corresponding nth converter circuits for example).
Re claim 14, Huang in view of Lyons teaches a gas turbine engine having a low-pressure spool and a high-pressure spool, and further comprising the electrical system of claim 1, in which the first gas turbine spool is the low-pressure spool and the second gas turbine spool is the high-pressure spool (see Huang: [0014-0015], Figs. 1-2, and discussion of claim 1).
Re claim 15, Huang in view of Lyons teaches an arrangement comprising: a first gas turbine engine having a first spool; a second gas turbine engine having a second spool; and the electrical system of claim 1, in which the first gas turbine spool is the first spool in the first gas turbine engine, and the second gas turbine spool is the second spool in the second gas turbine engine (see Huang: [0014-0015], Figs. 1-2, and discussion of claim 1; note identical left/right engines and corresponding turbines/starter-generators and electrical systems which are also interconnected via the DC network).
Re claim 16, Huang in view of Lyons teaches an aircraft having an R-channel electrical network and comprising the gas turbine of claim 14 (see Huang: [0014], Figs. 1-2 regarding aircraft and various DC electrical lines/channels).
Re claim 17, Huang in view of Lyons teaches an aircraft having an R-channel electrical network and comprising the arrangement of claim 15 (see Huang: [0014] regarding aircraft).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-17 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 17/001990 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Re claim 1, reference application claim 1 recites essentially the same limitations. Note that the last paragraph of the reference application requires corresponding dc sides of nth converter circuits from first and second set to be coupled together at rth dc output, thus anticipating the recitation of the last paragraph of claim 1 (note the intended result of facilitating dc power transfer is not limiting under broadest reasonable interpretation without further structure/function).
Re claims 2-17, reference application claims 1-17 essentially recite the same further limitations (note recitation related to R dc outputs is recited in reference application claim 1).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 8-13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Note also the provisional nonstatutory double patenting rejections above which may also need to be addressed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 8 would be allowable over the prior art of record because the prior art of record, taken alone or in combination, does not teach, suggest, or render obvious an electrical system having two rotary machines with N ≥ 4 phases and two sets of N bidirectional converters to connect to R DC outputs as arranged and operating as recited in claims 1, 4, 5, 7, further comprising the electrical system of claim 7 (comprising N switch arrays each having a respective one of the indices n, wherein for all n, the nth switch array is configured to connect the nth converter circuits in the first and second sets to the corresponding rth dc output), in which each switch array comprises: a first input connected with one of the converter circuits; a second input connected with another of the converter circuits; an output connected with the corresponding rth dc output; a summing node to which the first input, the second input and the output are connected; a first switch between the first input and the summing node; a second switch between the second input and the summing node; a bus tie across the first input and the second input, the bus tie comprising a third switch. As discussed above, Huang and other similar prior art, some of which are cited below, generally teaches it is known in the art of electrical systems using two rotary electric machines to have their converted DC outputs interconnected to allow for dc power transfer. Lyons further suggests that modification to operate with 4 phase starter-generators would generally be obvious, the combination still suggesting the DC output produced from both starter-generators being interconnected such as by various switches. However, although Lyons discloses additionally an arrangement with independent DC buses corresponding to each phase of the starter-generator, there is insufficient teaching or suggestion from Lyons and Huang as to how multiple independent buses would be connected together across different generators and to specifically use N switch arrays with first and second switches interconnecting corresponding nth converters with corresponding rth dc output. The disclosure of Huang would not appear to sufficiently suggest providing additional switch array arrangements corresponding to each of the N phases beyond the single combined DC outputs suggested, and no further switch arrangement with multiple starter-generators is disclosed in Lyons. Claim 8, in light of Applicant's Specification and Drawings would therefore overcome the cited prior art of record.
Claims 9-10 would be allowable for being dependent on claim 8.
Claim 11 would be allowable for essentially the same reasons as discussed above regarding claim 8, in that the prior art does not sufficiently teach or suggest providing N switch arrays witch first and second switches connecting nth converter circuits with corresponding rth DC output, and therefore similarly would overcome the cited prior art of record.
Claims 12-13 would be allowable for being dependent on claim 11.

Conclusion
In summary, it is recommended Applicant consider the indicated allowable subject matter and noted Objections and provide appropriate amendment to clearly overcome the cited prior art of record. As discussed above, although general connection of DC outputs of multi-phase starter-generators appear to be suggested by the prior art, specific details of providing N switching areas to selectively connect nth converter circuits corresponding to nth phase from each rotary machine together and with rth dc output would appear to not be specifically suggested by the prior art, and it is recommended Applicant consider reciting corresponding structure (such as claims 8/11) and/or corresponding function of the N switch arrays to overcome cited prior art of record with explanation of nonobviousness. Applicant may contact the examiner to discuss possible amendments or the office action as needed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jia (US2013/0088017), Edwards (US2014/0333127), Iwashima (US2014/0197681) also disclose multiple starter-generator electrical systems with DC interconnection similarly relevant to the claimed features.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A SHIAO whose telephone number is (571)270-7265. The examiner can normally be reached Mon-Fri: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A SHIAO/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836